Case 1:21-cr-00237-RDM Document 50 Filed 06/03/21 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA,

Criminal Action No. 21-237-1 (RDM)
JONATHANPETER ALLEN KLEIN,

Defendant.

 

 

DECLARATION OF MARILEE FLANAGAN

 

Under 28 U.S.C. § 1746, I, ilee Flanagan, state the following:
Marllec@ay
1. Iam the third-party custodian for Mr. Jonathanpeter Allen Klein. By order of the Court,
Mr. Klein is confined to my home in Umatilla County, Oregon.

2. From the period of, L [2 7 ,2021t 2021, | attest that Jonathanpeter Allen
Klein has fully complied with each and every condition of his pre-trial release.

3. | attest that if 1 become aware or have reason to believe that Jonathanpeter Allen Klein
has violated or will violate any conditions of his release, I will immediately report this
information to the Pretrial Services Agency at (202) 442-1000.

I so declare, under penalty of perjury, that the foregoing is true and correct.
—_

‘Executed on Vunek y___, 2021

 
